Filed 12/14/21 (unmodified opn. attached)
                    CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION SIX

CITY OF OXNARD,                                2d Civil No. B312348
                                             (Super. Ct. No. 56-2021-
     Plaintiff and Appellant,                00552428-CU-WM-VTA)
                                                 (Ventura County)
v.
                                              ORDER MODIFYING
COUNTY OF VENTURA et al.,                   OPINION AND DENYING
                                                 REHEARING
  Defendants and                               [NO CHANGE IN
Respondents.                                     JUDGMENT]


THE COURT:
      It is ordered that the opinion filed herein on November 23,
2021, be modified as follows:
      1. On page 3, the last sentence of the first paragraph is
deleted and replaced with:

             Each plan has indicated that VCEMSA is County’s
             exclusive EMS agency.

      There is no change in judgment.
      Appellant’s petition for rehearing is denied.
____________________________________________________________
GILBERT, P. J.             YEGAN, J.              TANGEMAN, J.
Filed 11/23/21 (unmodified opinion)
                      CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                      DIVISION SIX


CITY OF OXNARD,                                   2d Civil No. B312348
                                                (Super. Ct. No. 56-2021-
     Plaintiff and Appellant,                   00552428-CU-WM-VTA)
                                                   (Ventura County)
v.

COUNTY OF VENTURA et al.,

     Defendants and Respondents.


             As our Supreme Court has made clear, when a city
delegates the administration of ambulance services to the
surrounding county, which then assumes control, the city may
not later attempt to resume administration of those services.
(Valley Medical Transport, Inc. v. Apple Valley Fire Protection
Dist. (1998) 17 Cal.4th 747, 761-762 (Valley Medical).) Here, we
conclude that the trial court properly applied this holding when it
denied a motion for a preliminary injunction sought by the City of
Oxnard (City) to prohibit the County of Ventura (County) and
Ventura County Emergency Medical Services Agency (VCEMSA)
from contracting for ambulance services within City limits. City
contends the court erred when it concluded that: (1) City did not
have the authority to contract for ambulance services, (2) City
would not suffer irreparable injury in the absence of an
injunction, and (3) denying the injunction would best serve the
public interest. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
             In 1971, County, City, and several other
municipalities entered into a joint powers agreement (JPA)
regarding ambulance services. Pursuant to the agreement,
County: (1) administers (and pays for) a countywide ambulance
system, and (2) is the only party authorized to contract with
ambulance service providers on behalf of the other JPA
signatories. To implement the JPA, County established seven
exclusive operating areas (EOAs) in which private companies
provide ambulance services. City is located in EOA6, where Gold
Coast Ambulance (GCA) is the service provider.
             The JPA has no definite term. It permits parties to
withdraw from it by providing written notice at least 180 days
prior to the end of the fiscal year. Withdrawal becomes effective
at the beginning of the next fiscal year.
             In 1980, the Legislature enacted legislation to
establish statewide policies for the provision of emergency
medical services (EMS) in California. (See Health and Saf.
Code, 1 § 1797.200 et seq.) The EMS Act grants counties the
authority to designate a local EMS agency to administer services
countywide. (Ibid.) The EMS Act also includes a “transitional”
provision that allows cities that were providing EMS services on
June 1, 1980, to continue to do so until they cede the provision of
services to the local agency. (§ 1797.201.)



      1 Unlabeled   statutory references are to the Health and
Safety Code.




                                  2
              Pursuant to the EMS Act, County established
VCEMSA as the local EMS agency. For more than 40 years,
VCEMSA has administered the countywide EMS program,
contracted with EMS providers, and submitted EMS plans for
state approval. Each plan has indicated that VCEMSA is
County’s exclusive EMS provider.
              In the 2010s, City officials grew dissatisfied with
GCA’s provision of ambulance services. City officials determined
that residents in low- and moderate-income areas were twice as
likely to experience delayed ambulance responses than residents
in more affluent areas. Officials also determined that GCA spent
more than 12 percent of its time outside of EOA6. While outside
EOA6, GCA’s “floater” ambulances responded to calls in
more-affluent areas nearly twice as often as they responded to
calls in less-affluent areas.
              In December 2020, City notified County of its intent
to withdraw from the JPA so it could begin administering its own
ambulance services effective July 1, 2021. City requested that
County not approve a contract extension with GCA so it could
instead contract with another ambulance services provider.
County officials rejected this request and approved the GCA
contract extension.
              City moved for a preliminary injunction to prevent
County from providing ambulance services within City limits
after June 30, 2021, claiming it retained authority under the
EMS Act to provide such services because it was indirectly
contracting for those services through the JPA. The trial court
disagreed and denied City’s motion.




                                3
                             DISCUSSION
               City contends the trial court erred when it concluded
that City lacks the authority to contract for its own ambulance
services under the EMS Act. We conclude otherwise.
               “‘In deciding whether to issue a preliminary
injunction, a trial court must evaluate two interrelated factors:
(i) the likelihood that the party seeking the injunction will
ultimately prevail on the merits of [their] claim, and (ii) the
balance of harm presented, i.e., the comparative consequences of
the issuance and nonissuance of the injunction. [Citations.]’
[Citation.]” (Law School Admission Council, Inc. v. State of
California (2014) 222 Cal.App.4th 1265, 1280.) On appeal, our
review is “limited to whether the . . . court abused its discretion
in evaluating [these] factors.” (Ibid.) But “questions underlying
the preliminary injunction are reviewed under the appropriate
standard of review.” (People ex rel. Gallo v. Acuna (1997) 14
Cal.4th 1090, 1136.) Thus, to the extent a party’s “‘likelihood of
prevailing on the merits depends upon a question of pure law”—
e.g., where it hinges on a question of statutory construction—we
exercise our independent review. (Law School, at pp. 1280-1281.)
               There was no abuse of discretion here. “[T]he EMS
Act aims to achieve integration and coordination among various
government agencies and EMS providers.” (County of San
Bernardino v. City of San Bernardino (1997) 15 Cal.4th 909, 925
(County of San Bernardino).) To this end, the Legislature
“contemplated that . . . cities . . . would eventually be integrated
into local EMS agencies” (ibid.): “Upon the request of a city . . .
that contracted for or provided, as of June 1, 1980, prehospital
[EMS], a county shall enter into a written agreement with the
city . . . regarding the provision of prehospital [EMS] for that




                                 4
city” (§ 1797.201). “Until such time that an agreement is
reached, prehospital [EMS] shall be continued at not less than
the existing level, and the administration of prehospital EMS by
cities . . . presently providing such services shall be retained by
those cities.” (Ibid.)
               One of the purposes of section 1797.201 is to “allow
[cities] to protect the investments they [have] already made in
various assets—emergency medical equipment, infrastructure,
personnel, etc.” (County of San Bernardino, supra, 15 Cal.4th at
pp. 929-930.) The section “is not ‘a broad recognition or
authorization of autonomy in the administration of [EMS] for
cities,’” but is instead a “grandfathering of existing [EMS]
operations until such time as these services are integrated into
the larger EMS system.” (Valley Medical, supra, 17 Cal.4th at p.
758.) It permits cities to continue to provide only those
emergency services they provided on June 1, 1980, and permits
them to exercise only “the administrative control [that] they had
already exercised as of” that date. (County of San Bernardino, at
p. 929.)
               If a city did not provide or exercise administrative
control over a specific type of EMS operations (such as ambulance
services) on June 1, 1980, it cannot later seek to provide or
administratively control that service. (County of San Bernardino,
supra, 15 Cal.4th at p. 929; see also Valley Medical, supra, 17
Cal.4th at p. 758 [§ 1797.201 permits “cities . . . to continue to do
what they had been doing as of June 1, 1980, and not to resume
what they ceased to do”].) This is true even if the city retains
some sort of “concurrent jurisdiction with the county” over a
service: Despite its retention of that jurisdiction, the city “may




                                 5
not expand its control by excluding the county provider” of the
service at issue. (County of San Bernardino, at pp. 933-934.)
              County of San Bernardino, supra, 15 Cal.4th 909 and
Valley Medical, supra, 17 Cal.4th 747 resolve the central issue
presented in this case: Whether a city that “cease[d] to provide”
ambulance services and instead “permit[ted] those services to be
provided or administered by the local EMS agency . . . may [now]
unilaterally resume administration of [the] services.” (Valley
Medical, at p. 758.) The answer is no. (Ibid.) City thus cannot
show a likelihood of prevailing on the merits of its claim. The
trial court’s denial of its motion for a preliminary injunction was
therefore proper.
              City’s attempts to distinguish this case from County
of San Bernardino, supra, 15 Cal.4th 909 and Valley Medical,
supra, 17 Cal.4th 747 fail. City contends it meets the criteria for
section 1797.201 grandfathering because it contracted for
ambulance services on June 1, 1980, as one of the signatories to
the JPA. But on that date the JPA empowered County, not City,
to contract for and administer ambulance services. This fact is
fatal to City’s contention.
              City complains that this conclusion requires inserting
the word “directly” into section 1797.201 (i.e., only cities that
directly contracted for or provided ambulance services on June 1,
1980, could later provide such services), which contravenes
established rules of statutory interpretation. (See Code Civ.
Proc., § 1858 [when construing statutes, court should “not . . .
insert what has been omitted”].) But as the trial court explained,
interpreting section 1797.201 to permit cities that indirectly
contracted for ambulance services in 1980 to later resume direct
contracting for those services “would render section 1797.201’s




                                 6
exemption language meaningless, because [such] cities . . . most
certainly must have agreed (by contract, resolution[,] or
ordinance) that other entities would contract for those services on
their behalf.” (See, e.g., Reno v. Baird (1998) 18 Cal.4th 640, 658
[courts “‘should avoid a construction making any word
surplusage’”].) It would also contravene the Supreme Court’s
directive to read section 1797.201’s exemption language “in a
fairly narrow fashion.” (County of San Bernardino, supra, 15
Cal.4th at p. 931.) And it would do nothing to further section
1797.201’s purpose of protecting investments already made in
ambulance operations (see County of San Bernardino, at pp. 929-
930), investments City does not claim are part of its emergency
services asset portfolio.
             City next claims that the trial court’s construction of
section 1797.201 violates the prohibition against contracting
away police powers. (See 108 Holdings, Ltd. v. City of Rohnert
Park (2006) 136 Cal.App.4th 186, 194.) Even if we assume that
the provision of ambulance services is a police power (see Sievert
v. City of National City (1976) 60 Cal.App.3d 234, 236), the
exercise of that power is subject to constitutional constraints. As
relevant here, a city has the power to “make and enforce” only
those “ordinances and regulations [that are] not in conflict with
general laws.” (Cal. Const., Art. XI, § 7.) The EMS Act is a
general law. (Keenan v. San Francisco Unified School
Dist. (1950) 34 Cal.2d 708, 713 [“general law” is one that “‘relates
to and acts uniformly upon the whole of any single class of
individuals or objects’”].) City’s authority to provide and
administer ambulance services is thus subject to the limits set
forth in the EMS Act.




                                 7
             Finally, City claims that because County’s authority
to contract for and provide ambulance services within City limits
arises from the JPA, the trial court erred when it concluded that
City could not exclude County after City withdrew from the JPA.
But since June 1, 1980, County’s authority to provide ambulance
services in City limits has not come from the JPA; it has come
from the EMS Act. (County of San Bernardino, supra, 15 Cal.4th
at p. 929.) And under the Act, a city “may not expand its control
by excluding the county provider” of ambulance services. (County
of San Bernardino, at pp. 933-934.) The Act permits a city only
to “continue to do what [it] had been doing as of June 1, 1980,”
not “resume what [it had] ceased to do.” (Valley Medical, supra,
17 Cal.4th at p. 758.)
             Here, City ceased contracting for, providing, and
administering ambulance services when it signed the JPA in
1971. Regardless of whether it withdraws from the JPA, it may
not now resume providing those services absent County’s consent.
(County of San Bernardino, supra, 15 Cal.4th at p. 934; see also
Valley Medical, supra, 17 Cal.4th at p. 760 [“section 1797.201
does not provide for a right of resumption”].) Any contrary
conclusion would be inconsistent with “the EMS Act’s goal of
integration.” 2 (Valley Medical, at p. 760.)




      2 Given  our conclusion, we do not consider the parties’
remaining contentions. We also deny the requests for judicial
notice filed by the California Fire Chiefs Association, Inc., and
the League of California Cities, as amici curiae, because they are
not relevant to our decision. (Soukup v. Law Offices of Herbert
Hafif (2006) 39 Cal.4th 260, 295, fn. 21.)




                                  8
                         DISPOSITION
           The trial court’s order denying City’s motion for a
preliminary injunction, entered April 30, 2021, is affirmed.
County and VCEMSA shall recover their costs on appeal.
           CERTIFIED FOR PUBLICATION.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                9
                    Ronda J. McKaig, Judge

               Superior Court County of Ventura

                ______________________________


             Wright, L’Estrange & Ergastolo, Joseph T. Ergastolo,
Andrew E. Schouten and Davin H. Kono for Plaintiff and
Appellant.
             Mastagni Holstedt, Kathleen N. Mastagni Storm and
Dylan C. Marques for California Professional Firefighters as
Amicus Curiae on behalf of Plaintiff and Appellant.
             Johnston Thomas and William L. Adams for
California Fire Chiefs Association, Inc. as Amicus Curiae on
behalf of Plaintiff and Appellant.
             Meyers Nave and Laura N. McKinney for League of
California Cities as Amicus Curiae on behalf of Plaintiff and
Appellant.
             Hooper, Lundy & Bookman, Lloyd A. Bookman,
Jordan Kearney, Erin Sclar; Tiffany N. North, County Counsel,
Lisa Canale, Assistant County Counsel, for Defendants and
Respondents.
             Elbert W. Muncy, Jr. for California Ambulance
Association as Amicus Curiae on behalf of Defendants and
Respondents.